Citation Nr: 1730655	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  12-33 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a condition claimed as breathing problems (breathing disorder), to include the conditions of rhinitis, deviated septum, sleep apnea and tonsillectomy, as due to asbestos exposure or environmental hazards, and also to include as secondary to service-connected residuals of lymph node surgery.

2.  Entitlement to service connection for Gulf War Syndrome manifested by fatigue, breathing difficulties, headaches and skin blistering.


REPRESENTATION

Appellant represented by:	Dale K. Graham, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to August 1992.

This matter comes before the Board of Veteran's Appeals (BVA or Board) from March 2007 and June 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran requested a hearing before the Board.  The requested hearing was conducted in December 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In February 2016, the Board remanded this case for additional development, and the case has been returned for further appellate review.


FINDING OF FACT

In March 2017, prior to the promulgation of a decision in the appeal, the Veteran submitted a written statement reflecting that he was withdrawing all pending appeals.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals concerning the issues of entitlement to service connection for breathing problems and Gulf War Syndrome have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the appellant has withdrawn the appeal of the claims of entitlement to service connection for breathing problems and Gulf War Syndrome.  This withdrawal was made in a written statement dated in March 2017 in which the Veteran stated that "I am requesting withdrawal of all appeals in process.  Thank you."  [Capitalization omitted.]  38 C.F.R. § 20.204(a),(b) . 

Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


